 566
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
358 NLRB No. 69
 
Mercy Health P
artners
 
and
 
SEIU 
Healthcare M
ich
i-
gan
.  
Case 07

CA

052693
  
 
June 26, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
B
LOCK
 
On October 4, 2010, 
Administrative Law Judge 
George Carson II issued the attached decision.  The Ac
t-
ing General Counsel filed exceptions and a supporting 
brief,
1
 
and Mercy Health Partners (the Respondent) filed 
an answering brief.  The Respondent also filed exce
p-
tions and a s
upporting brief, the Acting General Counsel 
filed an answering brief, and the Respondent filed a reply 
brief.  
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.  
 
The Board has considered the decisi
on and record in 
light of the exceptions and briefs and has decided to a
f-

to the extent consistent with this Decision and Order.
2
 
I.
 
The Respondent, a regional healthcare provider, ope
r-
ated multiple h
ospitals in Michigan, including the two at 
issue in this case

Hackley and Mercy.  Each hospital 
was responsible for performing preregistration work for 
its own patients.  The Union represented the Hackley
-
based preregistration employees as part of a larger
 
Hac
k-

p-
resented.  
 
The Respondent was also 
1
 
of 19 subsidiaries of Trin
i-
ty Health, a national healthcare provider.  Until 2008, 
Trinity was a passive holding company.  That year, it 
decided to transition 
to being an active parent company 
by assuming direct responsibility for, among other 

 
On November 23, 2009,
3
 

Labor Relations, Robin Belcourt, along with several ot
h-
er supervisors
, met with five employees who performed 
                                        
                  
 
1
 
In his exceptions, the Acting General Counsel argues, apparently 
for the first time, that the Respondent unlawfully changed the scope of 
the bargaining unit.  Because he 
did not pursue this theory before the 
judge, we deem it to be untimely raised and thus waived.  Cf. 
Smoke 
House Restaurant
, 347 NLRB 192, 195 (2006), enfd. 
325 Fed.Appx. 
577 (9th Cir. 2009).
 
2
 
We shall order the Respondent to post the notice in accord with
 
J. 
Picini Flooring
, 356 NLRB 
11
 
(2010).  For the reasons stated in his 
dissenting opinion in 
J. Picini Flooring
, Member Hayes would not 
require electronic distribution of the notice.
 
In his decision, the judge cited 
El Paso Electric Co
., 355 NLRB 428 
(201

in that case.  
681
 
F.3d 
65
 
(
5
th
 
Cir. 
2012).  The Board also supplemen
t-
ed its earlier decision.  357 NLRB 
2323
 
(2012).
 
3
  
Unless otherwise stated, all dates refer to 2009.
 
preregistration work at Hackley.  She notified them that, 

relocated to Mercy.  Belcourt further informed the e
m-
ployees that, pursuant to the collective
-
bargai
ning 
agreement between the Respondent and the Union, they 
would have 72 hours to decide whether to accept layoff 

them 72 hours to decide whether to accept one of the 
newly created positions at Mercy.
4
  
Belcourt informed 
them that the positions at Mercy were nonunion, but 
would have nearly the same wages and benefits as their 
positions at Hackley.
5
  
All five employees (four at that 

to transfer to
 
Mercy.
6
  
Belcourt also distributed letters to 
the five employees in which she summarized the above 
information.  In that letter, Belcourt advised employees 
that, if they had any questions, they could consult with 
their labor relations manager or their uni
on represent
a-
tive.    
 
This relocation announcement likely did not come as a 
surprise to the employees.  A couple of weeks before the 
November 23 meeting, a Hackley preregistration e
m-
ployee learned from her colleague at Mercy that the R
e-
spondent was prepar
ing an office for them at Mercy.  
Later, when confronted, her supervisor confirmed the 
rumor, but asked that she not tell a lot of people, partic
u-
larly the union steward, because the Respondent had not 
yet formally announced the relocation.  Despite her s
u-

w-
ard.
 
Immediately following the November 23 announc
e-
ment to employees, Belcourt formally notified the Union 
that the Respondent had decided to relocate unit work 
from Hackley to Mercy and that it had gi
ven employees 
notice of their rights under the collective
-
bargaining 
agreement.  The Respondent informed the Union that the 
relocation of work would be completed by December 7.  
Later that day, the Union demanded effects bargaining.
7
  
                                        
                  
 
4
 
The judge found, and the parties agree, that the first two options o
f-
fered to employees

i.e., accept layoff or bump a less senior unit e
m-
ployee

are contained in 
a
rt
.
 

-
bargaining 
agreement.  Art
.
 
XI governs transfers of unit emp
loyees; no party a
r-
gues that 
a
rt
.
 
XI is applicable to the transfers at issue in this case.  
 
5
 
A preregistration employee testified that Belcourt said
,
 

would not lose any of our benefits.  Everything would stay the same, 
other than our vacation wo

 
6
 
A sixth Hackley preregistration employee was unable to attend the 
November 23 meeting because she was on medical leave.  She was 
later notified of the relocation and of her options.  She accepted layoff.  
Another p
erson was hired to fill the relocated position.
 
7
 
A representative of the Union testified that the Union did not r
e-


 
 MERCY HEALTH PARTNER
S
 
567
 
The parties engaged i
n effects bargaining on December 
7.
8
 
II.
 
The Acting General Counsel alleges that the Respon
d-
ent engaged in unlawful direct dealing at the November 
23 meeting.
9
  
The judge disagreed.  Relying on 
Capital 
Ford
, 343 NLRB 1058 (2004), the judge found that the 
R
espondent merely presented the Hackley employees 
with a predetermined course of action.  The judge ther
e-
fore recommended that the complaint be dismissed.  For 
the reasons explained below, we find, contrary to the 
judge, that the Respondent unlawfully dealt
 
directly with 
unit employees. 
 
A.
 

y-
passing the Union) about a mandatory subject of bargai
n-

Champion International Corp
., 339 NLRB 672, 
673 (2003).  The Board will therefore find a direct dea
l-
ing viol
ation when (1) the employer communicated d
i-
rectly with union
-
represented employees; (2) the discu
s-
sion was for the purpose of establishing or changing 
wages, hours, and terms and conditions of employment 

(3) 
such communication was made to the exclusion of the 
union.  
Permanente Medical Group
, 332 NLRB 1143, 
1144 (2000).
 
Even when an employer does not have a duty to ba
r-
gain about a decision to relocate, it still has a duty to 
                                        
                  
 
8
 
During that bargaining session, the parties apparently did not di
s-
cuss the three options presented to the employees at the November 23 
meeting.  Rather, the Union made three alternative requests of the R
e-
spondent: (1) that it return the employees to Hackley, (2) that it apply 
the Hackley collective
-
bargaining agreement 
to the transferred emplo
y-
ees, or (3) that it agree to card check recognition at Mercy.  The R
e-
spondent rejected all three requests.  
 
The Acting General Counsel does not argue that the Respondent 
failed to engage in effects bargaining in violation of Sec. 
8(a)(5) and 
(1).
 
9
 
The Acting General Counsel also alleges that the Respondent u
n-
lawfully failed to bargain about the decision to move unit work from 
Hackley to Mercy.  We agree with the judge that the relocation decision 
is properly analyzed under 
Dubuque
 
Packing
 
Co
., 303 NLRB 386 
(1991), 
enfd. in pert
inent
 
part sub nom. 
Food & Commercial Workers 
Local 150
-
A v. NLRB
, 1 F.3d 24 (D.C. Cir. 1993), cert. granted 
511 
U.S. 1016 (1994), cert. dismissed 
511 U.S. 1138 (1994).  We further 
agree with the judge, for t
he reasons he stated, that the Respondent 

the decision involved a relocation of unit work unaccompanied by a 

agree
 
with the judge, for the reasons he stated, that the Respondent 
proved that labor costs were not a factor in its decision.  Accordingly, 
we agree with the judge that the decision to relocate unit work was not 
a mandatory subject of bargaining.  We therefor
e find it unnecessary to 

Union could not have offered labor cost concessions that could have 
changed its decision.
 
bargain with the union over the
 
effects of that decision 
on unit employees.  See 
First National Maintenance 
Corp. v. NLRB
, 452 U.S. 666, 681 (1981).  An employer 
therefore cannot bypass the union and deal directly with 
represented employees concerning such matters.  See 
Coated Products
,
 
237 NLRB 159, 165

166 (1978), enfd. 
620 F.2d 289 (3d Cir. 1980).
 
B.
 
Bypassing the Union and dealing directly with the e
m-
ployees is precisely what the Respondent did here. Wit
h-
out seeking the approval of the Union,
10
 
Belcourt
 
met 
directly with unit employees to inform them of the dec
i-
sion to relocate unit work.  She then presented them with 
three offers

they could stay at Hackley by bumping a 
less senior unit employee, transfer to Mercy, or accept 
layoff.  One of those offers,
 
the option to transfer (which 
is a mandatory subject of bargaining in its own right), 
and the condition attached to that offer, acceptance wit
h-
in 72 hours, had not previously been presented to the 
Union.  By that point, Belcourt had plainly crossed the 
li
ne from discussing the relocation decision to discussing 
the effects of that decision on unit employees.
11
  
Thus, 
while excluding the Union, the Respondent discussed a 
mandatory subject of bargaining directly with unit e
m-
ployees at the November 23 meeting. 
 
See 
Coated Pro
d-
ucts, Inc
., supra (finding unlawful direct dealing when 
employer discussed transfer rights after a relocation of 
unit work with represented employees); see also 
Nape
r-
ville Jeep/Dodge
, 357 NLRB 
2252, 2253

2254
 
(2012) 

ain over the effects of the closing 

r-

i-
ty).
12
  
 
                                        
                  
 
10
 
One of the preregistration employees present at the November 23 
mee
ting also served as a union steward.  She clearly attended in her 
personal capacity, rather than in her official capacity however.  Cf. 
Coated Products, Inc
., supra at 162 fn. 8, 165

166 (finding that the 
employer dealt directly with employee in his person
al capacity, rather 
than in his official capacity as union president).
 
11
 
See, e.g., 
Miami Rivet of Puerto Rico
, 318 NLRB 769, 771

772 
(1995) (finding layoffs to be a subject of effects bargaining); 
National 
Car Rental System, Inc
., 252 NLRB 159, 163 (1980)
, enfd. in pert
inent
 
part 672 F.2d 1182 (3d Cir. 1982) (finding transfers to be a subject of 
effects bargaining). 
 
12
 
As discussed above and as noted by our dissenting colleague, the 
parties engaged in effects bargaining on December 7.  But there is no 
evid

with unit employees.  Thus, the subsequent effects bargaining did not 

Kansas 
Education Assn.
, 275 NLRB 638, 640  fn.
 
13 (1985) (
finding that, 
although the union waived by inaction its right to bargain about the 

no evidence that union acquiesced to the employer directly discussing 
that change with the employee).
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
568
 


bargaining 
agent.  After a unit employee heard rumors of the u
p-
co
m
ing relocation, she confronted her supervisor, who, 
after confirming the rumor, asked her not to tell the u
n-
ion steward.  As our dissenting colleague observes, the 
Respondent suggested in it
s letter to the employees that 
they could ask questions of the Union.  But that option 
was of little practical benefit because, as a result of the 

n-
formation than did the employees themselves. 
 
Finally, we f

l-

Capital Ford
, supra, to be mi
s-
placed, as that case is factually distinguishable.
13
  
In 
Ca
p
ital Ford
, the General Counsel alleged, among other 
things, that the employer unlawfully implemented unila
t-
eral changes

namely, authorizing two paid holidays and 
a productivity bonus

and unlawfully dealt directly with 
unit employees by announcing those changes directly to 
them.  The Board majority found that the paid holidays 
and bonus were not, in fact, unila
teral changes.  In dicta, 
the Board majority further observed that, even assuming 

constitute direct dealing because they merely notified 
employees of predetermined courses of action.  343 
NLRB at 1059
, 1066

1067. Here, conversely, the R
e-
spondent offered employees three options, one of which 
it had not previously presented to the Union, and r
e-
ceived responses to the options from all but two of the 
employees, and all before informing the Union.  It then 
allowed the employees to choose the option they pr
e-
ferred.  Cf. 
Baltimore News American
, 230 NLRB 216, 
217

218 (1977) (finding unlawful direct dealing when 
employer distributed voluntary retirement options direc
t-
ly to its represented employees), remanded o
n other 
grounds by 590 F.2d 554 (4th Cir. 1979), supplemented 
by 243 NLRB 170 (1979).  The Respondent also reques
t-
ed that its employee not inform the union steward of the 
decision to relocate.  As discussed, that evidence ind
i-
cates that the Respondent was 
primarily interested in 
                                        
                                        
            
 
B

finding that the Respondent lawfully presented the options of layoff and 
bumping to its employees at the November 23 meeting.
 
13
 
The judge also mistakenly relied on 
Spurlino Materials, LLC
, 355
 
NLRB 409 (2010) (adopting two
-
member decision at 353 NLRB 1198 
(2009)), enfd. 645 F.3d 870 (7th Cir. 2011), 
Windstream Corp
., 355 
NLRB 406 (2010) (adopting two
-
member decision at 352 NLRB 44 
(2009)), and 
Johnson Industrial Caterers, Inc
., 197 NLRB 352 (19
72), 
to support his finding that the Respondent simply announced a pred
e-
termined course of action.  Those cases are not precedential because no 

findings.  
Spurlino Materials
, 
supra
 
at 1198 fn. 4; 
Windstream Corp
., 
supra
 
at 44; 
Johnson Industrial
, 197 NLRB at 352 fn. 1.
 
resolving effects issues with its employees rather than 
with their Union.
14
  
 
Accordingly, we find that the Respondent dealt direc
t-
ly with union
-
represented employees in violation of Se
c-
tion 8(a)(5) and (1) of the Act.
 
A
MENDED
 
C
ONCLU
SIONS 
OF
 
L
AW
 

law
.
 

within the meaning of Section 2(2), (6), and (7) of the 
Act.
 

2.  The Union is a labor organization within the 
mea
n
ing of Section 2(
5) of the Act.
 

3.  The Union is the representative for purposes of 
collective bargaining of a unit of employees in various 

Hackley Campus.
 

4.  By bypassing the Union and dealing directly with 
its bargai
ning unit employees, the Respondent violated 
Section 8(a)(5) and (1) of the Act.
 

5.  The Respondent has not otherwise violated the Act 

 
R
EMEDY
 
Having found that the Respondent has engaged in ce
r-
tain unfair labor practices, we 
will order it to cease and 
desist and to take certain affirmative action designed to 
effectuate the policies of the Act.
 
ORDER
 
The National Labor Relations Board orders that the 
Respondent, Mercy Health Partners, Muskegon, Mich
i-
gan, its officers, agents, s
uccessors, and assigns, shall
 
 
1. 
Cease and desist from
 
(a) 
Refusing to bargain collectively with SEIU 
Healthcare Michigan, the exclusive representative of an 

y-
                                        
                  
 
14
 
The proposition for which the judge cited 
Capital Ford
 
is arguably 
in tension with other Board precedent.  See, e.g., 
Crittenton Hospital
, 
343 NLRB 717, 717 fn. 3, 
733, 740

741 (2004); 
Owen Lee Floor Se
r-
vice, Inc.
, 260 NLRB 651, 654

655 (1980), enfd. 659 F.2d 1082 (6th 
Cir. 1981).  Because we believe 
Capital Ford
 
is distinguishable on its 
facts, we need not resolve that tension here.  
 

Huttig
 
Sash 
&
 
Door Co
.
, 
154 NLRB 811 
(1965), enfd. 377 F.2d 964 (8th Cir. 1967), also cited by our dissenting 
colleague, is likewise distinguishable.  There, the employer first i
n-
formed the union of its intended change in wages, and the union pe
r-
mi
t
ted the emplo
yer to notify employees individually because, as e
x-
plained by the union, the company was going to make the change in 
any event.  Although the company asked the employees if they would 
accept the change, the Board observed that they had little choice b
e-
caus

conferences [with employees] amounted in reality to nothing more than 
notification to the employees of a predetermined course of action to 

  
 
 MERCY HEALTH PARTNER
S
 
569
 
passing it and dealing directly with 
bargaining unit e
m-
ployees.
 
(b) 
In any like or related manner interfering with, r
e-
straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 
2. 
Take the following affirmative action necessary to 
effectuate the po
licies of the Act
.
 
(a) 
Within 14 days after service by the Region, post at 
its Hackley and Mercy facilities located in Muskegon, 

n-

15
  
Copies of the notice, on forms provided by the 
Regional Director f
or Region 7, after being signed by the 

by the Respondent and maintained for 60 consecutive 
days in conspicuous places, including all places where 
notices to employees are customarily posted.  In addit
ion 
to physical posting of paper notices, notices shall be di
s-
tributed electronically, such as by email, posting on an 
intranet or an internet site, and/or other electronic means, 
if the Respondent customarily communicates with its 
employees by such means.
  
Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not 
altered, defaced, or covered by any other material.  If the 
Respondent has gone out of business or closed the facil
i-
ty involved in these proceedings, the Respondent shal
l 
duplicate and mail, at its own expense, a copy of the n
o-
tice to all current employees and former employees e
m-
ployed by the Respondent at any time since November 
23, 2009.
 
(b) 
Within 21 days after service by the Region, file 
with the Regional Director for
 
Region 7 a sworn certif
i-
cation of a responsible official on a form provided by the 
Region attesting to the steps that the Respondent has 
taken to comply.
 
 
M
EMBER 
H
AYES
, concurring in part and dis
senting in part.
 
 

irm the 

Respondent violated Section 8(a)(5) and (1) of the Act 
by failing to bargain with the Union about the decision to 
relocate bargaining unit work from the Hackley campus 
to the Mercy campus.  H
owever, I would do so for di
f-

decision to reverse the judge and find that the Respon
d-
ent violated 
Section 
8(a)(5) by dealing directly with 
Hackley unit employees about the option of transferring 
to non
-
unit positions at Mercy.
 
                                        
                  
 
15
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforc
ing an Order of the 

 
As to the decisional bargaining issue, I agree with the 

r-
gaining obligation because the work relocation decision 
was part of a major companywide consolidation of o
p-
er
a
tions 
involving a massive infusion of capital.  Accor
d-


was exempt from the statutory duty to bargain under the 
principles set forth in 
First National 
Maintenance
,
 
452 
U.S. 666 (1981).  In the alternative, I agree with the 
judge and my colleagues that the decision was lawful 
even under the test set forth in 
Dubuque
 
Packing
.
1
 
 
 
As to the direct dealing issue, I agree with the judge 
that the Respondent lawfully offered the Hackley unit 
employees a predetermined transfer option, in addition to 
the contractual bumping and layoff options previously 
negotiated with the Union.  The ju
dge correctly relied on 
precedent holding that the mere presentation of a pred
e-
termined employment term does not constitute pr
o-
scribed dealing with unit employees about the establis
h-
ment of, or changes in, their terms and conditions of e
m-
ployment.
2
  
My col

precedent are unavailing.  Further, there is negligible 
support for their claim that the Respondent intended to 

3
 
much less 
that it had this effect.  On the contrary, I find 
it signif
i-
cant that there is no allegation that the Respondent failed 
to fulfill its statutory obligation to engage in bargaining 
about the effects of its relocation decision.  In fact, the 
parties did engage in effects bargaining subsequent to the 
present
ation of the transfer option, and the Union did not 
seek to discuss this option.   Particularly in these circu
m-
stances, I would find that the judge correctly applied 
Board law in finding no unlawful direct dealing.
 
                                        
                  
 
1
  
Dubuque Packing
 
Co
., 303 NLRB 386 (1991), 
enfd. in pert
inent
 
part sub nom. 
Food & Commercial Workers Local 150
-
A v. NLRB
, 1 
F.3d 24 (D.C. Cir. 1993), cert. granted 
511 U.S. 1016 (1994), cert. 
dismisse
d 
511 U.S. 1138 (1994).
 
2
 
E.g., 
Permanente Medical Group
, 332 NLRB 1143, 1144 (2000), 
and 
Capital Ford
, 343 NLRB 1058 (2004).  See also 
Huttig Sash 
&
 
Door Co.
, 154 NLRB 811 (1965), enfd. 377 F.2d 964 (8th Cir. 1967).
 
3
 
At most, one low
-
level supervisor on 
one occasion told an emplo
y-

of the planned relocation of the preadmission patient registration work 
because the Respondent had not yet formally announced the move.  
There is no evide
nce that the Respondent affirmatively concealed from 
the Union that it planned to present employees with the option of fo
l-
lowing their work from Hackley to Mercy. Upon presenting its e
m-
ployees with their postrelocation options, the Respondent distributed 
l
etters advising the employees that, if they had any questions, they 
could consult with their labor relations manager or their union repr
e-
sentative.  It also notified the Union of its action.  This conduct hardly 
demonstrates an intent to undercut the Union

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
570
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we vi
o-
lated Federal labor law and has ordered us to post and obey 
this 
n
otice
.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, 
join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 
Act together with other employees for your ben
e-
fit and protection
 
Choose not to engage in any of these protected 
activities
 
 
W
E WILL NOT
 
r
efuse to bargain collectively with SE
IU 
Healthcare Michigan, the exclusive representative of an 
appropriate unit of our employees located at our Hackley 
facility, by bypassing it and dealing directly with those 
employees.
 
W
E
 
WILL NOT
 
in any like or related manner interfere 
with, restrain, or 
coerce you in the exercise of the rights 
listed above. 
 
 
M
ERCY 
H
EALTH 
P
ARTNERS
 
 
J
oseph P. Canfield, Esq., 
for the General Counsel.
 
Michael A. Snapper
 
and
 
Keith J. Brodie, Esqs.
, for the R
e-
spondent.
 
Brenda D. Robinson, Esq., 
for the Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
G
EORGE 
C
ARSON 
II
, Administrative Law Judge. 
 
This case 
was tried in Grand Rapids, Michigan, on August 3, 2010, pu
r-
suant to a second amended complaint that issued on July 20, 
2010.
1
  
The complaint, as amended at hearing, alleges that 
the 
Respondent violated Section 8(a)(5) of the National Labor R
e-
lations Act by eliminating the work of certain unit employees 
and by direct dealing.
2
 
 
The Respondent

s answer denies any 
violation of the Act. 
 
I find that the Respondent did not violate 
the 
Act and shall recommend that the complaint be dismissed.
 
On the entire record, including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel and the Respondent I make the follo
w-
ing
 
                                        
                  
 
1
 
All dates are in 2009
,
 
unless otherwise indicated.  The charge in 
Case 
0
7

CA

0
52693 was filed on January 27, 2010, and was amended 
on May 26, 2010, and July 14, 2010.
 
2
 
The General Counsel withdrew par. 12
 
of the second amended 
complaint.
 
F
INDINGS OF 
F
ACT
 
I
.
  
JURISDICTION
 
The Respondent, Mercy Health Partners (Mercy), is a Mic
h-
igan not
-
for
-
profit corporation with facilities in Muskegon, 
Michigan, that include acute care hospitals. 
 
The Respondent 
annually derives gross revenues in excess of $250,000 and 
pu
rchases and receives goods and materials valued in excess of 
$50,000 directly from points outside the State of Michigan. 
 
The Respondent admits, and I find and conclude, that it is an 
employer engaged in commerce within the meaning of Section 
2(2), (6), an
d (7) of the Act, and is a health care institution 
within the meaning of Section 2(14) of the Act.
 
The Respondent admits, and I find and conclude, that SEIU 
Healthcare Michigan, the Union, is a labor organization within 
the meaning of Section 2(5) of the A
ct.
 
II
.
  
ALLEGED UNFAIR LABOR
 
PRACTICES
 
A. 
 
Background
 
Mercy is a subsidiary of Trinity Health, a national healthcare 
provider created by the merger of Mercy and Holy Cross 
Healthcare in 2000. 
 
Various hospitals that operate under the 
Trinity umbrella have
 
retained their historic names such as St. 
Joseph. 
 
Mercy operates multiple hospitals named Mercy, many 
of which are in Iowa and Michigan, including a hospital in 
Muskegon, Michigan. 
 
In 2008, Mercy, in Muskegon, merged 
with Hackley Hospital, which continu
es to operate under that 
name. 
 
The hospitals and related buildings are referred to r
e-
spectively as the Mercy Campus and the Hackley Campus.
 
The 
v
ice 
p
resident of 
p
atient 
f
inancial 
s
ervices for Trinity is 
Linda Schaeffer, whose office is in Farmington Hill
s, Mich
i-
gan. 
 
She explained that, over the past several years, Trinity 
began a transition from being a passive parent company 

to an 
operating company for specific functions.

 
 
In that regard, Tri
n-
ity looked at business models, including Tenent Healthcare 
and 
HCA, Inc., in an effort 

to standardize and make our processes 
more efficient.

 
 
Schaeffer pointed out that, previously, Trin
i-
ty

s 

hospitals were autonomous, decisions were made locally.

 
In 2008, Trinity adopted an organizational model called the 
Unified Revenue Organization, referred to throughout the hea
r-
ing as the URO 

that spans across the revenue cycle from p
a-
tient access all the way through managed care contracting.

 
 
Implementation
 
of the model is ongoing. 
 
It includes use of a 
standardized computer system platform, Genesis, which Trinity 
began implementing in 2003. 
 
The platform utilizes different 
applications specific to various functions such as clinical ma
t-
ters and financial inf
ormation. 
 
Once fully implemented, Gen
e-
sis, with its specific applications, will be systemwide for all 
Trinity facilities.
 
One as
pect of implementation of the UR
O is the centraliz
a-
tion of what Schaeffer called 

shared services

 
pursuant to 
which employees 
performing the same function are brought 
from different locations and placed at one consolidated loc
a-
tion.
 
 MERCY HEALTH PARTNER
S
 
571
 
The Union herein represents clerical employees, including 
registration/admit assistants at the Hackley Hospital.
3
 
 
It also 
represents employees in si
x other units, some at Hackley and 
others at Mercy Hospital. 
 
Registered nurses at Mercy, repr
e-
sented by the Michigan Nurses Association, constitute an 
eighth unit. 
 
Registration clerks at Mercy are not unionized.
 
The issues in this proceeding are whether 
the Respondent v
i-
olated the Act by failing to bargain with the Union before eli
m-
inating the jobs of four registration/admit assistants and two 
insurance verification clerks at the Hackley Campus and e
n-
gaged in direct dealing by explaining to those employee
s their 
options, which included accepting a nonunion position pe
r-
for
m
ing the same job at a location on the Mercy Campus.
 
B. 
 
Facts
 
Employees classified as registration/admit assistants perform 
different functions. 
 
Some meet face
-
to
-
face with patients who 
come directly to the hospital such as those who present the
m-
selves at the emergency room. 
 
Others, including the employees 
involved in this proceeding, perform preregistration for patients 
who are scheduled for testing, such as CT and MRI scans. 
 
As 
explai
ned by shop steward
,
 
Anna Winters, 

[w]e call the p
a-
tient, get insurance information, demographics, their name, date 
of birth, that type of thing,

 
and verify it prior to the patient 
coming to the hospital. 
 
Similarly, some insurance verification 
clerks do
 
not deal directly with patients. 
 
They confirm insu
r-
ance information prior to the patient coming to the hospital.
 
Vice President Schaeffer pointed out that the employees pe
r-
forming the preregistration and insurance verification functions 
prior to patients
 
coming to the hospital do not see the patient 
and do 

not need to be located at the hospital.

 
 
She noted that 

[h]ospital real estate is prime real estate, and we need to r
e-
serve that space for our physicians and our patients.

 
 
She e
x-
plained that Trinit
y considered preregistration to be a 

shared 
service,

 
and, consistent with implementation of the URO, 
Trinity was centralizing that service so that it was provided 

in 
a very uniform, standardized manner.

 
 
The work of the regi
s-
tration/admit assistants an
d insurance verification clerks who 
meet face
-
to
-
face with patients at the time they come into the 
hospital were unaffected by the centralization of the preregi
s-
tr
a
tion function.
 
Employees at the Mercy Campus who perform the preregi
s-
tration function do so 
for patients who are to be treated at the 
Mercy hospital. 
 
They use an application on the Genesis co
m-
puter system. 
 
The preregistration employees at the Hackley 
Campus use a computer system referred to as 

Star,

 
and for 
that reason only preregistered pati
ents who were to be treated at 
the Hackley hospital. 
 
The employees who performed the pr
e-
registration function at the Hackley Campus heard rumors that 
                                        
                  
 
3
 
The collective
-
bargaining agreement recognizes the Union as the 
exclusive collective
-
bargaining representative of employees in various 
departments and classifications at the Hackley Campus including, ins
o-
far as relevant 
to this proceeding, the following:
 
Patient Access: courtesy representative, insurance verification clerk, 
registration/admit assistant, denial specialist, central scheduling clerk 
I, central scheduling clerk II, bed assigner, financial counselor, ER 
admitt
ing clerk, material handling, par management attendant, mater
i-
als specialist, mailroom assistant.
 
their jobs might be moved throughout 2009. 
 
Shortly after Me
r-
cy and Hackley merged in 2008, scheduling wa
s centralized 
and the employees at Hackley involved in scheduling moved to 
the Mercy Campus.
 
 
In March 2009, Michael Grant, Trinity

s 
regional director for West Michigan, came to Hackley and 
made a powerpoint presentation explaining the URO. 
 
The 
powerpoin
t presentation twice notes that 

[s]ome preregistr
a-
tion and financial clearance functions will also migrate to 
shared services center over three to four years.

 
 
Shop steward 
Winters did not deny having seen that presentation and recalled 
that Grant, consi
stent with the presentation, mentioned moving 
preregistration 

that they were looking at different buildings, 
they were looking at different places.

 
Following the merger of Mercy and Hackley, employees pe
r-
forming the preregistration function at both 
Hackley and Mercy 
were supervised by Linda Churchill. 
 
Employee Mary Erickson 
recalled that, a couple of weeks before the preregistration e
m-
ployees were formally told of the elimination of their jobs at 
Hackley, a preregistration employee at Mercy asked he
r when 
they would be moving, that 

they were preparing a place for 
us.

 
 
Erickson reported the conversation to fellow employee 
Amber Grainer, and they informed Supervisor Churchill of the 
conversation. 
 
Churchill confirmed the report and asked that 
they 

n
ot tell a lot of people because it hasn

t been announced 
yet and . . . not to say anything to Anna [Winters] [b]ecause she 
was a union steward.

 
 
Notwithstanding that instruction, Eric
k-
son and Grainer informed Winters that 

there was going to be a 
move and
 
that Linda Churchill validated that.

 
 
Winters did not 
deny being told of the move by Erickson and Grainer. 
 
I credit 
Erickson. 
 
Having received the foregoing hearsay report from 
her coworkers, I do not credit the denial of Winters that she was 
unaware of
 
the upcoming move until November 23. 
 
I note, 
however, that the Union did not receive clear and unequivocal 
notice until the formal announcement on November 23 that the 
jobs at Hackley were to be eliminated. 
 
See 
Dedicated Services
, 
352 NLRB 753,
 
759 (200
8).
 
On November 23, the four Hackley registration/admit assi
s-
tants performing the preregistration function, Winters, Eric
k-
son, Grainer, and Jodi Pallas, and one of the two clerks pe
r-
forming preregistration insurance verification, Barbara Hof
f-
man, were call
ed to a meeting. 
 
Insurance verification clerk 
Tanna Lock was absent on medical leave. 
 
Supervisor Churc
h-
ill, Manager Connie Hasenbank, URO Regional Manager Julie 
Champayne, Muskegon Site Director Deana Richter, and Dire
c-
tor of Labor Relations Robin Belcou
rt were present for ma
n-
agement. 
 
Belcourt conducted the meeting. 
 
She informed the 
employees their jobs at Hackley had been eliminated and the 
jobs 

were going to be placed over at the Mercy Campus.

 
 
Belcourt told the employees that they would be given 72
 
hours 
to decide whether, pursuant to the collective
-
bargaining agre
e-
ment, they wanted to bump at Hackley or take a layoff, or 
whether they wanted take one of the preregistration jobs being 
moved to Mercy. 
 
She explained that the position at Mercy was 
nonu
nion, but the employees

 
pay and benefits would remain 
the same and, as Winters recalled, 

we would not lose any of 
our benefits.

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
572
 
All employees present except Winters elected, at that time, to 
move. 
 
Winters did so a few days later. 
 
The absent employee, 
Tanna Lock ultimately decided to accept a layoff.
 
Immediately following the meeting, Winters informed Lore
t-
ta Briggs, member representative for the Union, of what had 
occurred. 
 
Belcourt sent Briggs the following email:
 
 
MHP [Mercy Health Partners] is consolidating the pre
-
registration component of the patient registration process. 
 
E
f-
fective December 7, 2009, the first phase of consolidation will 
take place and work of the pre
-
registration process will be 
completed at the
 
Mercy Campus. 
 
As SEIU does not represent 
the employees conducting the registration process at the Me
r-
cy Campus any open positions will be considered non
-
union. 
 
The move involves a total of 6 union employees at the Hac
k-
ley Campus. 
 
Today we met with the 
pre
-
registration clerks 
affected and these employees were issued position elimination 
notices giving them the rights afforded under the SEIU Se
r-
vice and Maintenance Collective Bargaining Agreement.
 
 
Later on the afternoon of November 23, Attorney Brenda 
Ro
binson, on behalf of the Union, replied to Belcourt by email 
as follows:
 
 
As exclusive bargaining representative for the Registration 
Clerks at the Hackley campus of Mercy Health Partners, 
please consider this SEIU HealthCare Michigan

s formal d
e-
mand to ba
rgain the effects of the employer

s anticipated D
e-
cember 7, 2009, move of these members to the Sherman 
[Mercy] Campus. 
 
Please notify myself and Loretta Briggs of 
your available dates for bargaining these effects as soon as 
possible.
 
 
The affected employee
s moved their computers, office 
chairs, and other office materials to the Mercy Campus on D
e-
cember 4 and began working at that location on December 7.
 
Also on December 7, Attorney Robinson and member repr
e-
sentative Briggs met with Robin Belcourt. 
 
Supervis
or Churc
h-
ill, Manager Connie Hasenbank, and Site Manager Deana Ric
h-
ter were also present. 
 
The Union asked whether the Employer 
would 

move the clerks back from Mercy to Hackley.

 
 
Belcourt answered, 

No.

 
 
The Union asked whether the e
m-
ployer would apply the Hackley collective
-
bargaining agre
e-
ment to the employees who had been moved. 
 
Belcourt e
x-
plained that would not be possible because the 

employees that 
do this function over at the Mercy Campus were non
-
union.

 
 
The Union asked wheth
er the Employer would agree to a card 
check if a sufficient number of employees signed authorization 
cards. 
 
Belcourt effectively denied that request by responding 
that the Employer would follow whatever directive it received 
from the National Labor Relati
ons Board.
 
Attorney Robinson represented the Charging Party Union in 
this proceeding but did not testify. 
 
Member representative 
Briggs, when asked why the Union did not request to bargain 
regarding the decision, answered, 

Because the decision had 
already
 
been made.

 
 
The formal notification of the move was 
given 2 weeks prior to its actual occurrence. 
 
The Union did not 
assert that the Company had violated the collective
-
bargaining 
agreement, and the complaint alleges no contractual violation. 
 
The Union 
did not file a grievance.
 
Although Belcourt

s email does not mention the URO, the 
consolidation was part of the implementation of the 

shared 
services

 
concept in the URO. 
 
Initially the Hackley Campus 
was to be converted to the Genesis system in October 2
010 
pursuant to implementation of the Genesis system at all Trinity 
facilities, but implementation of Genesis has been delayed until 
February 2011
,
 
because of a delay in implementation at another 
Trinity location. 
 
The employees who worked at Hackley must 
be trained to use Genesis prior to the actual implementation. 
 
Shop steward Winters acknowledged that Supervisor Churchill 
had informed the employees that, if they were moved, they 
would have to be trained on the Genesis computer system. 
 
Because Hackley u
ses the Star system and the employees who 
were moved use only the Star system, they have continued to 
preregister patients only for Hackley.
 
C. 
 
Analysis and Concluding Findings
 
1. 
 
The transfer of work
 
The complaint alleges that the Respondent eliminated 
the 
unit work of registration/admit assistants and insurance verif
i-
cation clerks engaged in preregistration duties at Hackley by 
assigning that work to nonunion positions at the Mercy Campus 
without notice to or bargaining with the Union.
 
The threshold iss
ue herein is whether this case should be a
n-
alyzed under the multistep burden
-
shifting test set out in 
Dub
u-
que 
Packing Co.
,
 
303 NLRB 386 (1991), enfd. 1 F.3d 24 (D.C. 
Cir. 1993), cert. denied 511 U.S. 1138 (1994), or as a subco
n-
tracting case under 
Fiberboar
d
 
Paper Products
 
Corp. v. NLRB
, 
379 U.S. 203 (1964).
 
The General Counsel contends that the relocation of the 
work of the affected employees constituted substitution of 

the 
union workers at Hackley with the non
-
union workers at Me
r-
cy.

 
 
Citing 
Torrington I
ndustries
, 307 NLRB 809 (1992), and 
Geiger Ready
-
Mix Co. of Kansas City
, 315 NLRB
 
1021 (1994), 
the General Counsel argues that 

virtually the only . . . circu
m-
stance the employer has changed is the identity of the emplo
y-
ees doing the work

 
and that the Res
pondent

s decision is 

closer to the subcontracting of the work found in 
Fiberboard
 
rather than to a movement of the work found in 
Dubuque

 
and 
that, therefore, the Respondent was obligated to bargain 

r
e-
gardless of whether the decision was based on labor 
costs.

 
The Respondent argues that the decision to relocate the work 
of the registration/admit assistants and insurance verification 
clerks engaged in preregistration duties is properly analyzed 
under the multistep burden
-
shifting test set out in 
Dubuque 
Packing Co.
 
 
Citing 
First National Maintenance Corp. v. 
NLRB
, 452 U.S. 666, 677 (1981), the Respondent argues that 
the URO was a business decision that represented a change in 

the scope and direction of the enterprise

 
and, even if that 
argument be reject
ed, that labor costs played no part in its dec
i-
sion and the Union could offer no concessions that would alter 
its decision.
 
I agree with the Respondent that this case is properly an
a-
lyzed as a relocation decision under the multistep burden
-
shifting test se
t out in 
Dubuque 
Packing Co
. 
 
There was no 
subcontracting. 
 
Unlike 
Fiberboard
,
 
there was no 

replacement 
of employees in the existing bargaining unit with those of an 
independent contractor.

 
 
379 U.S. at 215. 
 
There was consol
i-
 MERCY HEALTH PARTNER
S
 
573
 
dation of the preregistratio
n function pursuant to implement
a-
tion of the URO 

shared services

 
concept. 
 
Implementation of 
the URO resulted in the transfer of the Hackley unit work.
 
The Board, in 
El Paso Electric
, 355 NLRB 428
 
(2010), r
e-
cently reiterated the
 
Dubuque 
Packing
 
test:
 
 
Un
der this test, the General Counsel must initially 
show that the decision involved a relocation of unit work 
unaccompanied by a basic change in the nature of the e
m-

a prima facie case that the relo
cation decision is a mand
a-
tory subject of bargaining.  The employer may rebut the 
prima facie case by establishing that the work performed 
at the new location varies significantly from that pe
r-
formed at the old facility, that the work performed at the 
old 
facility is to be discontinued entirely rather than 

in the scope and direction of the enterprise.  Alternatively, 
the employer may proffer an affirmative defense and 

vidence: (1) that labor 
costs (direct and/or indirect) were not a factor in the dec
i-
sion or (2) that even if labor costs were a factor in the d
e-
cision, the union could not have offered labor cost conce
s-

to 

Dubuque Packing
, 303 NLRB at 391.
 
 
The Respondent remains in the business of providing health 
care at its Hackley and Mercy facilities in Muskegon. 
 
The 
preregistration work performed at the consolidated location on 
the Mercy Campus pursuant
 
to the 

shared services

 
concept of 
the URO does not differ significantly from the work formerly 
performed at Hackley. 
 
The preregistration work formerly pe
r-
formed at Hackley that does not involve face
-
to
-
face dealing 
with patients has not been discontinu
ed; it has been moved. 
 
The employees performing the preregistration function conti
n-
ue to do so. 
 
The basic nature of the Respondent

s operations 
remains the same.
 
I am mindful that the employees from Hackley who use the 
Star system have continued to prere
gister patients only for 
Hackley because implementation of the Genesis system was 
delayed. 
 
The record does not establish whether the move of the 
work would have been premature if the original schedule, 
which contemplated training and actual implementation
 
of the 
Genesis system in October, had been successfully followed. 
 
Pursuant to the centralization of this 

shared service

 
and intr
o-
duction of the Genesis computer system, both the former Hac
k-
ley employees and the Mercy employees will preregister p
a-
tients for both Hackley and Mercy. 
 
The only reason they were 
not doing so at the time of the hearing was the delay in impl
e-
mentation of the Genesis system.
 
I reject the argument of the Respondent that implementation 
of the URO constituted a business decis
ion relating to the 

scope and direction of the enterprise.

 
 
The URO changed the 
manner in which the Respondent sought to carry out the same 
mission that it has always had, providing health care. 
 
I find 
that the basic nature of the Respondent

s operation
s remains the 
same as does the work that was moved to the Mercy Campus. 
 
Therefore, I must address the issue of labor costs or whether the 
Union could have offered concessions that would have affected 
the Respondent

s decision.
 
Vice President Linda Schaeff
er credibly denied that labor 
costs were a factor in the Respondent

s decision, and there is 
not a scintilla of evidence to the contrary. 
 
The employees who 
accepted the positions at Mercy continued to receive their fo
r-
mer wages and benefits. 
 
The number o
f employees remained 
the same. 
 
Tanna Lock was replaced by a new hire and another 
employee was hired when Amber Grainer left. 
 
Labor costs 
were not a factor in the Respondent

s decision.
 
The relocation decision was part and parcel of the URO 
adopted by Trinity in 2008 pursuant to which 

shared services

 
were to be consolidated. 
 
No concession by the Union could 
alter the business model the Respondent had adopted. 
 
The 
powerpoint presentati
on made to the Hackley employees in 
March 2009 twice notes that 

[s]ome preregistration and fina
n-
cial clearance functions will also migrate to shared services 
center over three to four years.

 
 
Vice President Schaeffer co
n-
firmed that there was 

no way to r
everse

 
the changes called 
for by the URO. 
 
The transfer of work occurred pursuant to the 

shared services

 
concept of the URO and standardization r
e-
sulting in the elimination of local autonomy.
 
 
In short, the dec
i-
sion herein was not an issue 

amenable to 
resolution through 
the bargaining process.

 
 
First National Maintenance Corp.
, 
supra at 678. 
 
The Union could offer no concession 

that could 
have changed the employer

s decision to relocate

 
the preregi
s-
tration work that did not involve face
-
to
-
fact conta
ct with p
a-
tients insofar as that decision was mandated by the URO.
 
In view of the foregoing, I need not address the argument of 
the Respondent that the failure of the Union to request bargai
n-
ing over the decision that was not to be implemented until 2 
week
s after the formal announcement to the employees on N
o-
vember 23 constituted a waiver, or the argument of the Union 
that it was presented with a fait accompli.
 
Consistent with the analysis prescribed in 
Dubuque
, I find 
that the General Counsel presented a p
rima facie case that the 
relocation of the preregistration work was a mandatory subject 
of bargaining but that the Respondent has established that labor 
costs were not a factor and that no concession by the Union 
would or could have affected its decision. 
 
Thus, I shall re
c-
ommend that the allegation that the Respondent violated the 
Act by eliminating 
the unit work of registration/admit assistants 
and insurance verification clerks engaged in preregistration 
duties at Hackley by assigning that work to nonunio
n positions 
at the Mercy Campus without notice to and bargaining with the 
Union be dismissed.
 
2. 
 
Direct dealing
 
The complaint alleges that the Respondent unlawfully b
y-
passed the Union and dealt directly with the employees whose 
work was transferred by off
ering the options of applying for 
another unit position, accepting a layoff, or taking a nonunit 
position at the Mercy Campus.
 
The General Counsel, citing cases, argues that 

[p]resenting 
employees with options and asking employees to make a choice 
between the options amounts to direct dealing.

 
I am unaware 
of any case stating that proposition, and the cases the General 
Counsel cites do not stand for that proposition. 
 
Paul M
ueller
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
574
 
Co.
, 332 NLRB 332, 334 (2000), and 
Harris
-
Teeter Super 
Markets
, 293 NLRB 743, 744

745 
(1989), 
enfd. 905 F.2d 1530 
(4
th
 
Cir. 1990), 
involved polling employees regarding their 
preferences. 
 
JRR Realty Co.
, 273 NLRB 1523, 1528 (1985)
,
 
related to negoti
ating individual settlements. 
 
In this case there 
was no polling or negotiation. 
 
The Respondent informed the 
employees of its decision, advised them of their rights under the 
contract, and informed them of the availability of the nonunit 
positions. 
 
There
 
was no polling and there was no negotiation.
 
The Respondent contends that announcement of a predete
r-
mined decision without seeking employee input negates any 
basis for finding an unlawful instance of direct dealing. 
 
I agree.
 
When addressing direct dealin
g allegations, the Board co
n-
siders whether 

(1) . . . the [employer] was communicating 
directly with union
-
represented employees; (2) the discussion 
was for the purpose of establishing or changing wages, hours, 
and terms and conditions of employment or und
ercutting the 
Union

s role in bargaining; and (3) such communication was 
made to the exclusion of the Union.

 
 
Permanente Medical 
Group
, 332 NLRB 1143, 1144 (2000), citing 
Southern Califo
r-
nia Gas Co.
, 316 NLRB 979 (1995).
 
Although the Respondent communicat
ed directly with the 
employees when it announced the elimination of unit work at 
Hackley, there was no discussion or negotiation. 
 
Announc
e-
ment to affected employees of an employer

s predetermined 
course of action, even if that action constitutes a unilate
ral 
change, does not constitute direct dealing. 
 
Capitol Ford
, 343 
NLRB 1058, 1067 (2004), citing 
Johnson

s Industrial Caterers
, 
197 NLRB 352, 356 (1972). 
 
The Respondent 

did not invite 
any feedback from employees.

 
It announced a predetermined 
decision.
 
 
Windstream Corp.
, 355 NLRB 74
 
(2010), adopting 
the decision of the two
-
member Board panel in 352 NLRB 44, 
51 (2008).
 
The first two options given to the employees related to their 
rights under the collective
-
bargaining agreement with regard to 
a layoff. 
 
Article X of the contract sets out those rights: exercise 
bumping rights or take the layoff. 
 
Shop 
S
teward Winters did 
not contradict Belcourt

s correct statement of the employees

 
contractual rights. 
 
The Respondent is a party to the contract. 
 
I 
am aware
 
of no case holding that an employer engages in direct 
dealing by stating the rights of employees as set out in a co
n-
tract that binds both the employer and Union.
 
In 
Spurlino Materials, LLC
, 355 NLRB 409
 
(2010), adopting 
the decision of the two
-
member Boar
d panel in 353 NLRB 
1198 (2009), the Respondent offered a position, a newly crea
t-
ed unit position, to certain employees. 
 
Notwithstanding the 
unilateral change, the administrative law judge dismissed a 
related direct dealing allegation because the Responde
nt 

did 
not solicit . . . [employees

] input on the terms and conditions 
of employment . . . or otherwise engage in any kind of 

bargai
n-
ing

 
with them. 
 
Instead, . . . [the Respondent] conveyed to 
them as a 
fait accompli
 
a predetermined company decision that 
there would be such a position and what it would entail. 
 
This 
did not amount to unlawful 

bypassing

 
of the Union and direct 
dealing with employees.

 
 
353 NLRB at 1218.
 
The Mercy Campus position was not a unit positi
on. 
 
The 
Respondent advised the affected Hackley employees that there 
would be the nonunit positions at the Mercy Campus and r
e-
quested that anyone who wished to take those positions elect to 
do so within 72 hours. 
 
As the brief of the Respondent points 
out
, that is the same time period that the collective
-
bargaining 
agreement, article X, sec
tion
 
10.2 F, provides for employees to 
elect whether they desire to bump or take a layoff. 
 
The R
e-
spondent did not engage in any bargaining. 
 
It simply a
n-
nounced its pre
determined decision that the nonunit position 
was available.
 
The Board, in 
Preterm, Inc.
, 240 NLRB 654, 656 (1979), 
recognized that healthcare institutions need to know what their 
staffing demands will be in the event of a strike and held that a 
healthcare
 
institution could noncoercively inquire regarding 
which unit employees intended to strike. 
 
The same rationale 
applies herein. 
 
The Respondent needed to know what staffing 
actions it needed to take to assure that patients were preregi
s-
tered. 
 
The Union ha
d no representational rights regarding the 
nonunit positions. 
 
The affected Hackley employees were asked 
to state whether they intended to accept the offered nonunit 
positions within the same time period that, under the collective
-
bargaining agreement, the
y were required to state whether they 
desired to bump or take a layoff. 
 
There is no allegation or ev
i-
dence of coercion. 
 
The request that the affected employees 
advise whether they wanted to accept the nonunit positions did 
not undercut the Union and did 
not constitute direct dealing. 
 
I 
shall recommend that the allegation of direct dealing be di
s-
missed.
 
C
ONCLUSION OF 
L
AW
 
The Respondent has not violated Section 8(a)(5) of the Act 
as alleged in the complaint.
 
[Recommended Order omitted from publication.]
 
 
 
